Citation Nr: 1601982	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  10-22 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for an enlarged heart, to include as secondary to hypertension, and if so, whether service connection is warranted. 

2.  Whether new and material evidence has been received to reopen the claim of service connection for sleep apnea, to include as secondary to posttraumatic stress disorder (PTSD). 

3.  Whether new and material evidence has been received to reopen the claim of service connection for hypertension, to include as secondary to diabetes mellitus.

4.  Entitlement to service connection for sleep apnea, to include as secondary to PTSD.

5.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.

6.  Entitlement to special monthly compensation for loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to January 1991. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran appeared at a Travel Board hearing at the RO before the undersigned Veterans Law Judge in November 2015.  A transcript of the hearing is of record.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The issues of entitlement to service connection for sleep apnea, to include as secondary to PTSD, and hypertension, to include as secondary to diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In June 1993, the RO denied service connection for hypertension on the basis that there was no evidence of a current disability.

2.  In June 1996, the RO denied service connection for hypertension on the basis that there was no evidence showing a relationship between the Veteran's hypertension and service.  

3.  In July 1997, February 2000, and April 2004, the RO continued the prior denial of service connection for hypertension on the basis that the evidence submitted was determined not to be new and material.  The Veteran received notice of the decisions but did not disagree and the decisions became final.

4.  In January 2005, the RO denied service connection for an enlarged heart on the basis that there was no evidence showing a relationship between the Veteran's enlarged heart and service.  

5.  In September 2005, the RO denied service connection for sleep apnea on the basis that there was no evidence showing a relationship between the Veteran's sleep apnea and service, and continued the prior denial of service connection for an enlarged heart because the evidence submitted was determined not to be new and material.  The Veteran received notice of the decision but did not disagree and the decision became final.

6.  The additional evidence associated with the claims file since the April 2004 and September 2005 rating decisions, is not cumulative or redundant of the evidence previously of record and relates to an unestablished facts necessary to substantiate the claims for service connection for sleep apnea and hypertension.

7.  Cardiac hypertrophy has been associated with, and rated as part of, the service-connected coronary artery disease; there remains no factual or legal question for the Board to decide on the separately appealed issue regarding whether new and material evidence has been received to reopen the claim of service connection for an enlarged heart, to include as secondary to hypertension, and if so, whether service connection is warranted. 

8.  The Veteran's currently diagnosed erectile dysfunction is at least as likely as not the result of his service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  The claim for whether new and material evidence has been received to reopen the claim of service connection for an enlarged heart, to include as secondary to hypertension, and if so, whether service connection is warranted has been rendered moot by the grant of service connection for coronary artery disease and the rating assigned for that disability.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.14, 4.104, Diagnostic Codes 7005, 7011 (2015).  

2.  New and material evidence has been received to reopen the claim of service connection for sleep apnea.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156 (2015).

3.  New and material evidence has been received to reopen the claim of service connection for hypertension.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156 (2015).

4.  The criteria for entitlement to special monthly compensation based on loss of use a creative organ have been met.  38 U.S.C.A. § 1114(k) (West 2014); 38 C.F.R. §§ 3.102, 3.350(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the application to reopen the claims of service connection for sleep apnea and hypertension, as well as the claim for entitlement to special month compensation (SMC) for loss of use of a creative organ are being granted, no further discussion of the VA's duty to notify and duty to assist obligations is necessary.

As discussed below, issue of service connection for an enlarged heart is rendered moot.  Where the law is dispositive, the claim must be denied due to a lack of legal merit. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As such, review of VA's duty to notify and assist is not necessary on this issue.  In cases such as this, VA is not required to meet the duty to notify or assist a claimant, where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5- 2004. 

Enlarged Heart

In January 2005, the RO denied service connection for an enlarged heart on the basis that there was no evidence showing a relationship between the Veteran's enlarged heart and service.  In September 2005, the RO continued the prior denial of service connection for an enlarged heart because the evidence submitted was determined not to be new and material.  The Veteran did not appeal these determinations and thus they became final.  The Veteran requested that VA reopen the previously denied claim in May 2008.  

Service connection for coronary artery disease was granted in a September 2011 rating decision, effective January 13, 2006.  According to the rating criteria for his coronary artery disease, a 30 percent rating is assigned for workload of greater than 5 METS but not greater than 7 METS resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is assigned if there is more than one episode of acute congestive heart failure in the past year; or, workload of greater than 3 METS but not greater than 5 METS results in dyspnea, fatigue, angina, dizziness, or syncope; or, there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is assigned with documented coronary artery disease resulting in chronic congestive heart failure; or, workload of 3 METS or less results in dyspnea, fatigue, angina, dizziness, or syncope; or, there is left ventricular dysfunction with an ejection fraction of less than 30 percent. 38 C.F.R. § 4.104, DCs 7005, 7011 (2015). 

An enlarged heart has been already been considered in adjudicating the initial rating for cardiovascular symptoms associated with his service-connected coronary artery disease.  To grant service connection for an enlarged heart as a separate cardiovascular disorder would violate the rule against pyramiding at 38 C.F.R. § 4.14, which provides that the evaluation of the same disability under various diagnoses is to be avoided.  Because VA has already considered cardiac hypertrophy as a symptom when determining the Veteran's disability rating for service-connected coronary artery disease, the Board finds that there remains no factual or legal question for the Board to decide on the separately appealed issue regarding an enlarged heart.  Because there remains no factual or legal question for the Board to decide on this issue, the claim regarding whether new and material evidence has been received to reopen the claim of service connection for an enlarged heart, to include as secondary to hypertension, and if so, whether service connection is warranted, has been rendered moot by the grant of service connection for coronary artery disease and the rating assigned for cardiovascular symptoms under DCs 7005 and 7011. 38 U.S.C.A. § 7104. 


New and Material Evidence 

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Historically, the RO denied service connection for hypertension in June 1993 on the basis that there was no evidence of a current disability.  In June 1996, the RO denied service connection for hypertension on the basis that there was no evidence showing a relationship between the Veteran's hypertension and service.  In July 1997, February 2000, and April 2004, the RO continued the prior denial of service connection for hypertension on the basis that the evidence submitted was determined not to be new and material.  The Veteran received notice of the decisions but did not disagree and the decisions became final.

In September 2005, the RO denied service connection for sleep apnea on the basis that there was no evidence showing a relationship between the Veteran's sleep apnea and service.  The Veteran did not appeal this determinations and thus it became final.

The Veteran requested that VA reopen the previously denied claims in November 2007 and March 2008.  Here, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received since the last, final April 2004 and September 2005 rating decisions.  

In a January 2011 rating decision, the RO granted service connection for PTSD.  In a July 2015 rating decision, the RO granted service connection for diabetes mellitus with erectile dysfunction.  Because the Veteran has alleged that his diagnosed sleep apnea is secondary to his PTSD, and because service connection for PTSD has been granted, the Board finds that new and material evidence has been received with regards to this claim.  Likewise, because service connection for diabetes has been granted, and because the Veteran has alleged that his diagnosed hypertension is secondary to his diabetes, the Board finds that new and material evidence has been received with regards to the claim for hypertension.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (noting that it is not required for new evidence to warrant a change in the outcome of a claim in order to constitute material evidence, but rather, materiality relates to the importance of review of a complete record).  Therefore, the Veteran's claims for service connection for sleep apnea, to include as secondary to PTSD, and hypertension, to include as secondary to diabetes, are reopened.

Special Monthly Compensation

Under the applicable criteria, SMC under the provisions of 38 U.S.C.A. § 1114(k) is payable if a veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use on one or more creative organs.  38 C.F.R. § 3.350(a) (2015). 

VA regulations provide that loss of a creative organ will be shown by acquired absence of one or both testicles (other than undescended testicles) or ovaries or other creative organ.  When loss or loss of use of a creative organ resulted from wounds or other trauma sustained in service, or resulted from operations in service for the relief of other conditions, the creative organ becoming incidentally involved, the benefit may be granted. 38 C.F.R. § 3.350(a)(1).  The General Counsel has opined that SMC is awarded for either anatomical loss or loss of use a creative organ.  This opinion indicates that "the purpose" of special monthly compensation for loss or loss of use a creative organ "is to account for psychological factors as well as the loss of physical integrity."  VAOPGCPREC 93-90; VAOPGCPREC 5-89.

As noted above, service connection for diabetes mellitus with erectile dysfunction was granted in a July 2015 rating decision.  The evidence of record shows that the Veteran has been prescribed medications for erectile dysfunction.  As the Veteran has been granted service connection for erectile dysfunction, the Board finds that entitlement to SMC based on loss of a creative organ is also warranted.  38 U.S.C.A. § 1114(k) (West 2014), 38 C.F.R. § 3.350(a) (2015).



ORDER

Service connection for an enlarged heart, having been rendered moot, is dismissed. 

As new and material evidence has been received to reopen a claim for service connection for sleep apnea, the claim, to this extent, is granted.

As new and material evidence has been received to reopen a claim for service connection for hypertension, the claim, to this extent, is granted.

Entitlement to special monthly compensation for loss of use of a creative organ is granted.


REMAND

VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Regarding the claim for sleep apnea, the Veteran was afforded a VA examination in February 2015 with an addendum opinion in June 2016.  The opinion provided in the June 2016 addendum reflects that the Veteran's sleep apnea is not caused by his service-connected PTSD.  However, the examiner did not opine whether the Veteran's PTSD aggravates his sleep apnea.  According to the November 2015 Board hearing transcript, the Veteran reported that he has had symptoms of sleep apnea continuously during service and until the time he was diagnosed in 1994.  Thus an addendum opinion is warranted.  

The Veteran also contends that he has hypertension, to include as secondary to his diabetes mellitus.  While no VA examination has been provided to specifically address this claim, hypertension was addressed in conjunction with the May 2015 Diabetes Mellitus VA examination.  At that time, the VA examiner opined that the Veteran's hypertension was not caused or aggravated by the now service-connected diabetes mellitus.  However, no further rationale was provided.  In addition, service treatment records dated in April 1986, August 1989, April 1990, and May 1990 show elevated blood pressure readings.  The Veteran reported high blood pressure on the Report of Medical History associated with the October 1990 retirement examination.  However, a diagnosis of hypertension was not reported at that time and it appears that the examiner noted the Veteran to have "episodic elevations."

In light of the evidence of record and the Veteran's contentions, a new VA examination is warranted to determine the nature and etiology of the Veteran's hypertension. 

Finally, because the claim is being remanded, any more recent VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's complete VA treatment records, dated since February 2015.

2.  Refer the case to the VA examiner who provided the June 2015 VA opinion (or a suitable substitute) for a supplemental medical opinion to address the etiology of obstructive sleep apnea.  The Veteran should not be scheduled for another VA medical examination unless needed to provide the requested medical opinion.  The entire record must be reviewed by the examiner.  

Based on review of the appropriate records, the examiner should state whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that the Veteran's obstructive sleep apnea is (1) caused or (2) aggravated (i.e., permanently worsened beyond the normal progression, as opposed to temporary or intermittent flare-ups of symptomatology) by the service-connected PTSD. 

If aggravation is found, the examiner should attempt, to the extent possible, to identify the baseline level of severity of the aggravated disability before the onset of aggravation.

In the alternative, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's obstructive sleep apnea had clinical onset during active service or is related to any in-service disease, event, or injury 

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the etiology of his diagnosed hypertension.  The entire record must be reviewed by the examiner.  Any medically indicated tests should be conducted. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had clinical onset during active service or is related to any in-service disease, event, or injury and/or whether hypertension manifested within one year of service separation. 

In providing this opinion, the examiner should specifically acknowledge the records reflecting elevated blood pressure readings in service in April 1986, August 1989, April 1990, and May 1990 and post service June 1991. 

If the examiner determined that the Veteran's hypertension is not related to his active duty service, the examiner should state whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that the Veteran's hypertension is (1) caused or (2) aggravated (i.e., permanently worsened beyond the normal progression, as opposed to temporary or intermittent flare-ups of symptomatology) by the service-connected diabetes mellitus. 

If aggravation is found, the examiner should attempt, to the extent possible, to identify the baseline level of severity of the aggravated disability before the onset of aggravation.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  Then readjudicate the remaining issues on appeal, in consideration of the additional evidence obtained and any other evidence of record not previously considered.  If the benefit sought on appeal remains denied, the AOJ should furnish to the Veteran and his representative a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


